 



Exhibit 10.2

APPENDIX A

EXECUTIVE:       James S. Burns

AWARD NO.      [Insert Award No.]

DATE OF GRANT:       [Insert Date]

NUMBER OF SHARES:       [Insert Number of Shares]

ENTREMED, INC.
2001 LONG-TERM INCENTIVE PLAN, AS AMENDED

*   *   *

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of
[Insert Date] by and between EntreMed, Inc., a Delaware corporation (the
“Corporation”), and the above-listed Executive (“Executive”).

     1. Certain Definitions. In this Agreement, terms with initial capitals
shall have the meanings provided in the Plan, except as follows or as otherwise
provided in this Agreement:

          (a) “Agreement” means this Restricted Stock Agreement.

          (b) “Awarded Shares” means the shares of Common Stock awarded to the
Executive pursuant to Section 2 hereof.

          (c) “Date of Grant” means the date set forth as the “Date of Grant” on
page 1 of this Agreement.

          (d) “Executive” means the person identified as the “Executive” on page
1 of this Agreement.

          (e) “Plan” means the EntreMed, Inc. 2001 Long-Term Incentive Plan, as
amended.

1



--------------------------------------------------------------------------------



 



          (f) “Restriction Period” shall mean, with respect to any Awarded
Share, the period commencing on the Date of Grant of such Awarded Share and
ending on the date upon which such Awarded Share vests.

     2. Grant of Stock. Executive shall be granted on the Date of Grant the
Awarded Shares, which shall (i) vest as provided below, (ii) be subject to the
restrictions provided below, and (iii) otherwise be subject to all the terms of
this Agreement and the Plan. The Awarded Shares shall be subject to dilution
upon future Share issuances or other dilutive events. Until such time, if any,
as the Awarded Shares Revert (as defined in Section 5) or are transferred by
Executive as permitted under this Agreement, and except as otherwise provided in
the Plan or this Agreement, Executive shall have all the rights of a stockholder
of the Corporation (including the right to vote and to receive dividends) with
respect to the Awarded Shares, including the Awarded Shares held in escrow. All
such rights and privileges shall cease in the event that the Awarded Shares
Revert.

     3. Subject to Plan. The Awarded Shares are in all instances subject to the
terms and conditions of the Plan, the provisions of which are incorporated
herein by this reference. In the event of any direct conflict between this
Agreement and the Plan, the provisions of the Plan shall control. Executive
acknowledges receipt of a copy of the Plan and hereby accepts the Awarded Shares
subject to all of its terms and conditions.

     4. Vesting Schedule With Respect to Awarded Shares. Except as otherwise
provided in this Agreement, the Awarded Shares shall vest on the [___]
anniversary of the Date of Grant, based on Executive’s continued service as a
full-time Employee of the Corporation and/or any Affiliate (a “Full-Time
Employee”).



5.   Reversion and Cancellation of Unvested Awarded Shares; Restrictions During
Restriction Period.

          (a) In the event of termination of Executive’s status as a Full-Time
Employee, any portion of the Awarded Shares that is not vested on the date
Executive ceases to be a Full-Time Employee shall, automatically and without
need of any further action by any person or entity, (i) cease to be owned by
Executive, (ii) revert to the Corporation, (iii) be cancelled, and (iv) return
to the status of authorized but unissued stock of Corporation (collectively,
“Revert”) immediately upon such date. Neither Executive nor any successor, heir,
assign, or personal representative of Executive shall thereafter have any
further rights or interest in such Reverted Awarded Shares.

          (b) During the Restriction Period, the certificates representing the
Awarded Shares shall be held in escrow by the Secretary of the Corporation, and
shall bear the following legends (in addition to any other required legends):

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING THE RISKS OF FORFEITURE AND RESTRICTIONS AGAINST
TRANSFER) CONTAINED IN THE ENTREMED, INC. 2001 LONG-TERM INCENTIVE PLAN, AND AN
AGREEMENT ENTERED INTO

2



--------------------------------------------------------------------------------



 



BETWEEN THE REGISTERED OWNER AND ENTREMED, INC. RELEASE FROM SUCH TERMS AND
CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN AND
AGREEMENT, A COPY OF EACH OF WHICH IS ON FILE IN THE OFFICE OF THE SECRETARY OF
ENTREMED, INC.

          (c) In the event the Restriction Period shall terminate with respect
to particular Awarded Shares and such Awarded Shares shall not theretofore have
Reverted, the Corporation shall within 21/2 months from the end of the calendar
year in which such Restriction Period terminates reissue the certificate
representing such Awarded Shares without the above legend and shall deliver such
certificate to Executive or his legal representative. Upon any such termination
of the Restriction Period, Executive shall be required to provide the
Corporation with the means to satisfy any federal, state or local income tax
withholding and payroll tax requirements with respect to such Awarded Shares
(“Tax Liabilities”).

          (d) Awarded Shares, the right to vote Awarded Shares and the right to
receive dividends thereon may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered during the Restriction Period with
respect to such Awarded Shares.

     6. No Restriction On Corporation. This Agreement shall not in any way
affect the right of the Corporation to make changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

     7. Stock Distributions; Capital Adjustments.

          (a) If the Corporation makes any distribution of stock with respect to
the Awarded Shares by way of a stock dividend or stock split, or pursuant to any
recapitalization, reorganization, consolidation, merger or otherwise, and
Executive receives any additional shares of stock in the Corporation (or other
shares of stock in another corporation) as a result thereof, such additional (or
other) shares shall be deemed Awarded Shares hereunder and shall be subject to
the same restrictions and obligations imposed by this Agreement.

          (b) In the event of any recapitalization, stock split, reorganization,
merger, consolidation, spin-off, combination, repurchase, or share exchange, or
other similar corporate transaction or event that affects the Awarded Shares
such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Executive, then the Board shall make equitable
changes or adjustments as are necessary or appropriate to prevent the dilution
or enlargement of Executive’s rights relating to the number and kind of Awarded
Shares that may thereafter by issued in connection with the Awarded Shares.

     8. Liability of Corporation.

          (a) The grant of the Awarded Shares shall be subject to compliance by
the Corporation and Executive with all applicable requirements of law relating
thereto, including, without limitation, state and federal securities laws. The
Corporation shall not be obligated to

3



--------------------------------------------------------------------------------



 



register, qualify or make any exemption from registration qualification
available with respect to any Awarded Shares under any such laws.

          (b) The Corporation makes no representation regarding the tax
treatment of the Awarded Shares, and Executive should consult his or her tax
advisor regarding the tax consequences to Executive of any transaction involving
the Awarded Shares. Executive has been advised of the possibility of making an
election under Code Section 83(b). If Executive makes an election under Code
Section 83(b) with respect to Awarded Shares, Executive shall provide notice to
the Corporation within 30 days thereof.

     9. No Employment Contract. Neither the grant or issuance of Awarded Shares
pursuant to this Agreement nor any term or provision of this Agreement shall
constitute or be evidence of any understanding, express or implied, on the part
of the Company or any Affiliate to employ the Executive for any period.

     10. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of Maryland without giving effect to the principles of conflicts of
laws. Any action or proceeding brought by any party hereto shall be brought only
in a state or federal court of competent jurisdiction located in Maryland and
all parties hereto hereby submit to the in personam jurisdiction of such court
for purposes of any such action or proceeding and irrevocably agree that such
court presents a convenient forum for the resolution of such dispute.

     11. Severability of Provisions. In the event that any provision hereof is
found invalid or unenforceable pursuant to judicial decree or decision, the
remainder of this Agreement shall remain valid and enforceable according to its
terms.

     12. Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed duly given if personally delivered or if
mailed by certified mail, return receipt requested, prepaid and addressed to the
address of the party as set forth in this Agreement or such other address as
such party shall have furnished to the other party in writing.

     13. Entire Agreement. This Agreement and the Plan embody the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and supersede all prior written or oral communications
or agreements all of which are merged herein. There are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly set
forth or referred to herein.

     14. No Waiver. No waiver of any provision of this Agreement or any rights
or obligations of any party hereunder shall be effective, except pursuant to a
written instrument signed by the party or parties waiving compliance, and any
such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

     15. Survival. All warranties, covenants and agreements of the parties made
in this Agreement shall survive the issuance and purchase of the Awarded Shares
and the delivery to Executive of the certificate or certificates evidencing the
Awarded Shares.

4



--------------------------------------------------------------------------------



 



     16. Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of all of the parties hereto.

     17. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but except to the extent (if any) expressly
provided in this Agreement neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by Executive without the
prior written consent of the Corporation. The Corporation shall assign this
Agreement and all of its rights hereunder in connection with any reorganization,
merger, consolidation, sale or transfer of substantially all of the
Corporation’s assets or sale or transfer of a controlling interest in the
Corporation’s outstanding equity securities.

     18. Withholding. Executive shall provide the Corporation with the means to
satisfy all Tax Liabilities at the time such Tax Liabilities are imposed on the
Corporation, which may include the surrender of Awarded Shares to the
Corporation.

     IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed on its behalf by its duly authorized officer and Executive has also
executed this Agreement all as of the day and year indicated above.

              ENTREMED, INC.   EXECUTIVE
 
       
By:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

5